DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100161166 A1) in view of Otabe et al. (US 20080262667 A1) in further view of Sugiyama et al. (US 20160304080 A1).

Regarding Claim 1, Yamada teaches a control device of a hybrid vehicle (Yamada, Fig 1  drive control apparatus for a hybrid vehicle) an internal combustion engine (Yamada, [0029] “equipped with an internal combustion engine“) in which a catalyst is provided in an exhaust passage (Yamada, [0089]  “catalyst in an exhaust gas purification apparatus”), a motor (Yamada, [0029] “a motor”), and a battery supplying electric power to the motor (Yamada, [0030] “When the motor is serving as the power source, a DC power of the battery…is converted into an AC power“) and configured to be charged by an output of the internal combustion engine (Yamada, [0031] “The electric charging of the battery…results from operation of the engine…using fuel and may be also referred to hereinafter as a combustional charging”), the control device controlling the hybrid vehicle (Yamada, Fig 1 - drive control apparatus for a hybrid vehicle) and comprising: an Electronic Control Unit configured to:  (a) set in advance a driving mode when the hybrid vehicle is being driven (Yamada, [0036] “The HV controller…controls switching the travel mode of the hybrid vehicle between the engine travel mode and the assist travel mode based on the control target value inputted from the navigation ECU”); (b) control outputs of the internal combustion engine and the motor based on the driving mode (Yamada, [0010] “drive control of the internal combustion engine and the motor based on the travel schedule”), wherein the Electronic Control Unit is further configured to, when the hybrid vehicle is being driven along a driving route from a departure point through at least one via point to a final destination (Yamada, [0054] “subject vehicle had traveled from the departure point and the destination point”), (i) divide the driving route into a plurality of routes each having a via point of the at least one via point as at least one of a starting point and an end point (Yamada, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point), (ii) further divide each of the routes a plurality of sections (Yamada, [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections), (iii) calculate an amount of electric (Yamada, [0054], “The SOC management schedule predicts transition of the scheduled SOC acting as the control target value till the destination”) based on a result of calculating the amount of electric power that is chargeable to the battery (Yamada, [0054], “the navigation…calculates an electric power generation efficiency and an assist …with the planned section between the departure and the destination”).

Yamada does not teach the at least one via point being a point where an ignition switch of the hybrid vehicle is turned off.  However, Otabe teaches this limitation (Otabe, “The destination R3 indicates a point where the ignition switch is turned off or a name or coordinates of a point”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada to include the at least one via point being a point where an ignition switch of the hybrid vehicle is turned off as taught by Otabe so that “the position of the hybrid vehicle at that time is determined as an ending point…accumulated link IDs indicating the travel locus are stored as the route…on which the hybrid vehicle traveled this time” (Otabe, [0034]).

Yamada further does not teach set driving modes of all the sections of at least one of the routes to an EV mode in which the internal combustion engine is stopped and drive use power is output by only the motor. However, Sugiyama teaches these limitations.

Sugiyama teaches set driving modes of all the sections of at least one of the routes to an EV mode (Sugiyama, [0069] “only the EV mode is set for all the sections”) in which the internal combustion engine is stopped and drive use power is output by only the motor (Sugiyama, [0034] ”runs in an EV mode… since the engine…is stopped…only the motor…is driven, all the traveling energy is obtained from the motor”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada to include set driving modes of all the sections of at least one of the routes to an EV mode in which the internal combustion engine is stopped and drive use power is output by only the motor as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Regarding Claim 2, Yamada teaches the control device according to claim 1 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured based on a state of charge of the battery at the departure point (Yamada, [0054] “the navigation…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”), based on the result of the calculating of the amount of electric power that can be charged to the battery (Yamada, [0054], “the navigation…calculates an electric power generation efficiency and an assist …with the planned section between the departure and the destination”).

Yamada does not teach set the driving modes of all sections of the at least one route of the routes to the EV mode, and set to the EV mode the driving modes of all sections of routes other than the routes in which the driving modes of all sections are have been set to the EV mode. However, Sugiyama teaches these limitations.

Sugiyama teaches set the driving modes of all sections of the at least one route of the routes to the EV mode (Sugiyama, [0069] “only the EV mode is set for all the sections”), and set to the EV mode the driving modes of all sections of routes other than the routes in which the driving modes of all sections are have been set to the EV mode (Sugiyama, [0066] ”set the EV mode for all the four sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada to include setting the driving modes of all sections of the at least one route of the routes to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Regarding Claim 3, Yamada teaches the control device according to claim 1 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to calculate the amount of electric power that is chargeable  to the battery as a total of the electric power able to be charged to the battery by output of the internal combustion engine while the hybrid vehicle is being driven from the departure point to the final destination (Yamada, [0031] “The electric charging of the…results from operation of the engine…using fuel and may be also referred to hereinafter as a combustional charging”, [0054] “the navigation…calculates an electric power generation efficiency and an assist efficiency for each road identifier associated with the planned section between the departure and the destination”).

Regarding Claim 4, Yamada teaches the control device according to claim 2 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to calculate the amount of electric power that is chargeable  to the battery as a total of the electric powerable to be charged to the battery by output of the internal combustion engine while the hybrid vehicle is being driven from the departure point to the final destination (Yamada, [0031] “The electric charging of the…results from operation of the engine…using fuel and may be also referred to hereinafter as a combustional charging”, [0054] “the navigation…calculates an electric power generation efficiency and an assist efficiency for each road identifier associated with the planned section between the departure and the destination”).

Regarding Claim 5, Yamada teaches the control device according to claim 3 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to calculate the amount of electric power that is chargeable to the battery as a total of the electric power chargeable to the battery when setting the driving modes of some of the sections to an RE mode where the internal combustion engine is operated so as to charge the battery while the engine load is maintained at a predetermined value (Yamada, [0036] “The HV controller…controls … switching the regenerative charging between ON (execution) and OFF (non-execution)…the control target value is a scheduled SOC. The HV controller…determines a driving manner and controls the actuators based on the determined travel manner so that the present SOC is maintained at or around the scheduled SOC”).

Regarding Claim 6, Yamada teaches the control device according to claim 4 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to -4-Application No. 16/297,847 calculate the amount of electric power that is chargeable to the battery as a total of the electric power chargeable to the battery when setting the driving modes of some of the sections to an RE mode where the internal combustion engine is operated so as to charge the battery while the engine load is maintained at a predetermined value (Yamada, [0036] “The HV controller…controls … switching the regenerative charging between ON (execution) and OFF (non-execution)…the control target value is a scheduled SOC. The HV controller…determines a driving manner and controls the actuators based on the determined travel manner so that the present SOC is maintained at or around the scheduled SOC”).
Regarding Claim 7, Yamada teaches the control device according to claim 3 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to set the driving modes of some of the sections to an HV mode where drive-use power is output by the internal combustion engine and the motor and the outputs of the internal combustion engine and the motor are controlled so that  a SOC of the battery approaches a target state of charge (Yamada, [0036] “ the HV controller 10 controls switching the combustional charging between ON (execution) and OFF (non-execution…the control target value is a scheduled SOC”).  Yamada does not teach calculate the amount of electric power that is chargeable to the battery as a total of electric power chargeable to the battery when making the target state of charge at end points of the sections higher than the target state of charge at starting points of the sections.  However, Otabe teaches this limitation (Otabe, [0043] “the amount of charge remaining in the battery is equal to or greater than the travel distance to the destination, the hybrid vehicle travels only with using the motor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to calculate the amount of electric power that can be charged to the battery as a total of electric power chargeable to the battery when making the target state of charge at end points of the sections higher than the target state of charge at starting points of the sections as taught by Otabe in order to manage energy consumption.
Regarding Claim 8, Yamada teaches the control device according to claim 4 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to set the driving modes of some of the sections to an HV mode where drive-use power is output by the internal combustion engine and the motor and the outputs of the internal combustion engine and the motor are controlled so that the SOC of the battery approaches a target state of charge (Yamada, [0036] “ the HV controller 10 controls switching the combustional charging between ON (execution) and OFF (non-execution…the control target value is a scheduled SOC”).   

Yamada does not teach calculate the amount of electric power that is chargeable to the battery as a total of electric power chargeable to the battery when making the target state of charge at end points of the sections higher than the target state of charge at starting points of the sections.   However, Otabe teaches this limitation (Otabe, [0043] “the amount of charge remaining in the battery is equal to or greater than the travel distance to the destination, the hybrid vehicle travels only with using the motor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to calculate the amount of electric power that can be charged to the battery as a total of electric power chargeable to the battery when making the target state of charge at end points of the sections higher than the target state of charge at starting points of the sections as taught by Otabe in order to manage energy consumption.
Regarding Claim 9, Yamada teaches the control device according to claim 1 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the battery is charged by regenerative energy (Yamada, [0032] “the generated AC power is converted into DC power through the inverter…and the DC link…and the DC power is stored in the battery…The charging of the battery in the above manner may be referred to hereinafter as a regenerative charging”), and the Electronic Control Unit is configured to calculate the amount of electric power that is chargeable to the battery as a total of the -5-Application No. 16/297,847electric power chargeable to the battery by the regenerative energy while the hybrid vehicle is being driven (Yamada, [0036] “ the HV controller…controls switching the regenerative charging between ON (execution) and OFF (non-execution)...the control target value is a scheduled SOC. The HV controller...determines a driving manner and controls the actuators based on the determined travel manner so that the present SOC is maintained at or around the scheduled SOC”).

Regarding Claim 10, Yamada teaches the control device(Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the battery is charged by regenerative energy (Yamada, [0032] “the generated AC power is converted into DC power through the inverter…and the DC link…and the DC power is stored in the battery…The charging of the battery in the above manner may be referred to hereinafter as a regenerative charging”), and the(Yamada, [0036] “ the HV controller…controls switching the regenerative charging between ON (execution) and OFF (non-execution)...the control target value is a scheduled SOC. The HV controller...determines a driving manner and controls the actuators based on the determined travel manner so that the present SOC is maintained at or around the scheduled SOC”).
 

Regarding Claim 20, Yamada teaches a control device of a hybrid vehicle that includes (Yamada, 
Fig 1  drive control apparatus for a hybrid vehicle)  an internal combustion engine (Yamada, [0029] “equipped with an internal combustion engine“) in which a catalyst is provided in an exhaust passage (Yamada, [0089]  “catalyst in an exhaust gas purification apparatus”), a motor (Yamada, [0029] “a motor”), and a battery supplying electric power to the motor (Yamada, [0030] “When the motor is serving as the power source, a DC power of the battery…is converted into an AC power“) and configured to be charged by an output of the internal combustion engine (Yamada, [0031] “The electric charging of the battery…results from operation of the engine…using fuel and may be also referred to hereinafter as a combustional charging”), the control device controlling the hybrid vehicle-and being configured to: set in advance a driving mode when the hybrid vehicle is being driven (Yamada, [0036] “The HV controller…controls switching the travel mode of the hybrid vehicle between the engine travel mode and the assist travel mode based on the control target value inputted from the navigation ECU”); -9-Application No. 16/297,847 control outputs of the internal combustion engine and the motor based on the driving mode (Yamada, [0010] “drive control of the internal combustion engine and the motor based on the travel schedule”); and when the hybrid vehicle is being driven along a driving route from a departure point through at least one via point to a final destination (Yamada, [0054] “subject vehicle had traveled from the departure point and the destination point”), divide the driving route into a plurality of routes each having a via point of the at least one via point as at least one of a starting point and an end point (Yamada, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point), (ii) further divide each of the routes into a plurality of sections (Yamada, [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections), (iii) calculate an amount of electric power that is chargeable to the battery while the hybrid vehicle is being driven from the departure point to the final destination (Yamada, [0054], “The SOC management schedule predicts transition of the scheduled SOC acting as the control target value till the destination”), based on a result of calculating the amount of electric power that is chargeable to the battery (Yamada, [0054], “the navigation…calculates an electric power generation efficiency and an assist …with the planned section between the departure and the destination”).

Yamada does not teach the at least one via point being a point where an ignition switch of the hybrid vehicle is turned off.  However, Otabe teaches this limitation (Otabe, “The destination R3 indicates a point where the ignition switch is turned off or a name or coordinates of a point”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada to include the at least one via point being a point where an ignition switch of the hybrid vehicle is turned off as taught by Otabe so that “the position of the hybrid vehicle at that time is determined as an ending point…accumulated link IDs indicating the travel locus are stored as the route…on which the hybrid vehicle traveled this time” (Otabe, [0034]).

Yamada further does not teach set driving modes of all the sections of at least one of the routes to an EV mode in which the internal combustion engine is stopped and drive use power is output by only the motor. However, Sugiyama teaches these limitations.

Sugiyama teaches set driving modes of all the sections of at least one of the routes to an EV mode (Sugiyama, [0069] “only the EV mode is set for all the sections”) in which the internal combustion engine is stopped and drive use power is output by only the motor (Sugiyama, [0034] ”runs in an EV mode… since the engine…is stopped…only the motor…is driven, all the traveling energy is obtained from the motor”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada to include set driving modes of all the sections of at least one of the routes to an EV mode in which the internal combustion engine is stopped and drive use power is output by only the motor as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Claims 11- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100161166 A1) in view of Otabe et al. (US 20080262667 A1) in further view of Sugiyama et al. (US 20160304080 A1) and Matsunaga et.al (US 20150134206 A1).

Regarding Claim 11, Yamada teaches the control device according to claim 1 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 12, Yamada teaches the control device according to claim 2 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 13, Yamada teaches the control device according to claim 3 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach is control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 14, Yamada teaches the control device according to claim 4 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 15, Yamada teaches the control device according to claim 5 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 16, Yamada teaches the control device according to claim 6 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Electronic Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 17, Yamada teaches the control device according to claim 7 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the Control Unit is configured to generate a plurality of driving plans with different numbers of routes (Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach is control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.
Regarding Claim 18, Yamada teaches the control device according to claim 8 (Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the(Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach is control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.

Regarding Claim 19, Yamada teaches the control device(Yamada, Fig 1  drive control apparatus for a hybrid vehicle), wherein the(Yamada, [0054] “the navigation ECU…obtains the reference SOC from the HV controller 10…the reference SOC and the travel information (which was recorded when the subject vehicle had traveled from the departure point and the destination point), the navigation ECU…calculates an electric power generation efficiency and an assist efficiency”, Fig 2 Steps S104, S106 Examiner interprets Step S104 “Moved into next section” as starting point and Step S106 “Arrived at destination” as end point),  [0050] “…the navigation ECU…identifies a series of continuous sections included in the subsequent sections” Examiner interprets “series of continuous sections” as plurality of sections).

Yamada does not teach in which the driving modes of all the sections are set to the EV mode.  However, Sugiyama teaches this limitation.  However, Sugiyama teaches this limitation (Sugiyama, [0069] “only the EV mode is set for all the sections”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yamada the driving modes of all the sections are set to the EV mode as taught by Sugiyama in order to reduce fuel consumption, “the fuel consumption becomes a minimum” (Sugiyama, [0069]).

Yamada further does not teach is control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest. However, Matsunga teaches this limitation (Matsunaga, [0027] “Prior to and during the travel of the own vehicle, the control plan preparing unit prepares a plan for the vehicle devices such as the motor, the engine, and the generator, so that the energy consumption amount (fuel consumption amount and electrical power consumption amount) of the own vehicle over the entire travel route satisfies a predetermined condition…a condition in which a particular target value is most closely approached, a condition in which the fuel consumption amount is minimized…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to control outputs of the internal combustion engine and the motor based on a driving plan of the plurality of -6-Application No. 16/297,847 driving plans where the amount of fuel consumed at the internal combustion engine becomes the smallest as taught by Matsunga in order to manage energy consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ourabah et al. (US 20190344777 A1) discloses dividing the driving route into a plurality of routes each having a via point of the at least one via point as at least one of a starting point and an end point (Ourabah, [0185] “the route of the hybrid vehicle is divided into N sections up to its final destination”).
Lee et al. (US 20150336458 A1)  discloses (Lee, [0030] ”the driving plan generating part is configured to calculate the amount of electric power as a total of the electric power chargeable to the battery by regenerative energy while the hybrid vehicle is being driven”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662